IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40223
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT BENAVIDEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-139-2
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Robert Benavidez has requested

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Benavidez has filed an

opposition and a request for appointment of new counsel or

alternatively for permission to proceed pro se.     Our independent

review of counsel’s brief, the record, and Benavidez’s response

discloses no nonfrivolous issue for appeal.   Counsel’s motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40223
                                -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.   Benavidez’s motion for appointment of new counsel or

alternatively for permission to proceed pro se is also DENIED.

     ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR

APPOINTMENT OF COUNSEL OR FOR PERMISSION TO PROCEED PRO SE

DENIED.